Dismissed and Opinion Filed January 30, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01447-CV

                      PRIMESTAR CONSTRUCTION, INC., Appellant
                                       V.
                          CITY OF DALLAS, TEXAS, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-05460

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee and docketing statement in this case are past due. By postcard dated

December 18, 2017, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated December 18, 2017, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. To date, appellant has not paid the filing fee, filed a docketing

statement, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



171447F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PRIMESTAR CONSTRUCTION, INC.,                      On Appeal from the 192nd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-17-05460.
No. 05-17-01447-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.
CITY OF DALLAS, TEXAS, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CITY OF DALLAS, TEXAS recover its costs of this
appeal from appellant PRIMESTAR CONSTRUCTION, INC..


Judgment entered January 30, 2018.




                                             –3–